DETAILED ACTION
This communication is a Final Rejection Office Action in response to the submission filed on 8/3/2022 for Application 14/740,237.  
Claims 1, 3-8, 10-15, 17-20 were previously examined in the action mailed on 3/3/2022.
Claims 1, 6, 8, 15 have been amended.  Claims 1, 3-8, 10-15, 17-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
The Applicant argues “Based on this new guidance, Applicants respectfully submit that Applicants' claims are not directed to "abstract ideas" such as mathematical concepts, certain methods of organizing human activity, mental processes, laws of nature or natural phenomena. Therefore, since Applicants' claims do not recite matter that falls within the enumerating groupings of abstract ideas, Applicants' claims should not be treated as reciting an abstract idea.
The Examiner respectfully disagrees.  The 2019 PEG states that if a claim recites a mental processes including observation, evaluation, judgment, opinion then the claim recites an Abstract idea.  In the instant case, the Examiner maintains that the modeling of a supply chain, the traversing the hierarchy of objective functions, the solving the hierarchy at each objective level; ensuring that optimization at a given objective level (oblevel) does not affect objective levels (oblevels) previously solved to converge to an optimal solution; at each variable fixing, inspecting a reduced cost and value, and when the reduced cost is greater than 0, fixing and storing in the database the lower bound and when the reduced cost is less than 0, fixing and storing in the database the upper bound; further optimizing the optimized objective levels (oblevels) by modifying the objective coefficients and bounds while monitoring any changes to determine a feasible solution that is further determined to be a superoptimal solution; and calculating an optimum inventory level based on the superoptimal solution can be performed mentally.
Further, the 2019 PEG states that certain method of organizing human activity including fundamental economic principles or practices (including hedging, insurance, mitigating risk are abstract.  In the instant case, the steps that are directed toward modeling the supply chain network, solving the hierarchy of objective functions comprising the modeled supply chain network, generating the root cause of the goal violation by parsing the retrieved plan explanation data, calculating an optimum inventory level based on the root cause of the goal violation, and in response to the root cause of the goal violation, one or more entities transforms a state of the supply chain according to the one or more items by adjusting inventory levels of the one or more items according to the optimum inventory level are abstract as they are directed to fundamental economic practices including mitigating risk in a supply chain.  As such, the claims are directed to abstract ideas.
 
The Applicant argues “Applicants' claims are drawn to a technological improvement of computer systems, which is a meaningful limitation that is more than a general link to the technology, and therefore integrates any alleged abstract idea into a practical application.  Accordingly, Applicants respectfully request that the rejection under 35 U.S.C. § 101 to Claims 1, 3-8, 10-15 and 17-20 be reconsidered and withdrawn based at least on the 2019 Revised Patent Subject Matter Eligibility Guidance.”
The Examiner respectfully disagrees.  There is no technological improvement present in the Applicant’s claims.    The additional elements beyond the abstract idea include a computer, comprising a processor and a memory; storing in the database an unfixed upper bound and an unfixed lower bound according to a model of the supply chain network and a preprocessing of constraints, the unfixed upper bound and the unfixed lower bound stored as plan explanation data in a processing log; storing in the database the objective coefficient for the corresponding objective level (oblevel); and  storing in the database and storing in the database the upper bound.   However, the computer elements are recited at a high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer functions.  Further, para. 18 of the Applicants specification states “though a single computer 130 is shown and described in Figure 1, plan explainer 110 and one or more supply chain entities 120 may each operate on separate computers 130 or may operate on one or more shared computers 130. Each of the one or more computers 130 may be a work station, personal computer (PC), network computer, tablets, notebook computer, personal digital assistant (PDA), cell phone, smartphone, telephone, wireless data port, or any other suitable computing device.”  As such, the Applicant’s invention may be practiced via a generic computer.  Generic computers performing generic computer functions, alone amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, the storing data in a database is recited broadly and considered conventional data storage common to all databases.  Further, MPEP 2106.07(a) III states “Versata described the steps of arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." 793 F.3d at 1335, 115 USPQ2d at 1702”.  Further, the claims does not further explain how data is stored in a processing log.  Under the broadest reasonable interpretation, the storing can be considered conventional data storage.  Further, the retrieval storing and displaying of information are considered insignificant extra solution activity (see MPEP 2106.05(g)).  As such, the combination of additional elements does not represent a technical improvement.

The Applicant further argues  “Here, Applicants' claims are not directed to an abstract idea, such as a mental process, because the claimed invention is directed to solving a problem particular to the use of computers.”
The Examiner respectfully disagrees.  The modeling the supply chain network; traversing the hierarchy of objective functions at each objective level; solving the hierarchy of objective functions at each objective level; at each objective level (oblevel) optimization, ensuring that optimization at a given objective level (oblevel) does not affect objective levels (oblevels) previously solved to converge to an optimal solution; at each variable fixing, inspecting a reduced cost and value and fixing upper and lower bounds; further optimizing the optimized objective levels (oblevels) by modifying the objective coefficients and bounds; calculating an optimum inventory level based on the superoptimal solution and querying the plan explanation data in the processing log to identify one or more objective violation root causes are directed to and evaluation that can be performed in the human mind or by a human using a pen and paper.  The amendments that are directed to querying the plan explanation data in the log to identify a root cause does not save the claim.  That is because the querying is recited broadly and the claims does not state how the querying and root cause identification occurs. Further, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. 

The Applicant further argues “ Applicants respectfully submit that complex supply chain problems, among other things, can contain multiple constraints and multiple conflicting objectives. These objectives, among other things, can be hierarchical in nature. When solving such complex problems using a computerized solver, it is not readily apparent from the output of the solver, how the processing of the solution has proceeded regarding processing exception and goal violations or if errors existed in the input data - e.g., if errors, exceptions or violations occur during processing, it is not readily apparent to a supply chain planner what has occurred during processing - the computer solver outputs the "solution" without explanation. A solution might appear acceptable on the surface but still contain undesirable elements or errors in the computer data processing of the solution that would not, among other things, be feasible or desirable to implement.”
The Examiner respectfully disagrees.  The claim merely recites “a supply chain network comprising one or more entities and one or more items”.  As such, the claims are not confined to complex supply chain problems that can contain multiple constraints and multiple conflicting objectives.  Under the broadest reasonable interpretation, the claims recite analysis that can be performed mentally.

The Applicant argues “Applicants respectfully submit that the claimed invention overcomes these technical problems in the computerized solving of complex supply chain problems, among other things, by generating a processing log, which documents how a solver proceeded through the optimization of a complex, hierarchical supply chain problem, where the processing log provides a record from which a planner can query in order to better understand how and why the machine solver reached the particular solution at hand. Otherwise, if an exception or error occurred that was erroneous or undesirable, this exception or error would be, without the benefits of Applicants' claimed invention, difficult for a supply chain planner to identify and remedy. Also, such a processing log can, among other things, give the planner confidence that the computer-generated solution contains no undesirable exceptions or errors, and thus is viable and feasible to be implemented.”
The Examiner respectfully disagrees.  The clams or specification do not explain how the recited processor log works to improve the relevant technology.   The arguments presented by the Applicant are directed to the processing log provides a record from which a planner can query in order to better understand how and why the machine solver reached the particular solution at hand.  However, this is not a technical improvement, but merely an improvement to a business process that allows managers or planners to analyze recorded information to better understand solutions.
The Applicant cites DDR holdings and argues “Applicants thus respectfully submit that the claimed invention is solving a problem that is particular to computer processing of supply chain solutions and not directed to an abstract idea… Applicants respectfully submit that the claimed invention is not directed to the abstract idea of merely performing a linear optimization, rather, the claimed invention is directed to solving a problem arising from the use of computers to solve complex, hierarchical supply chain problems by providing a way for a supply chain planner to interact with a processing log in order to, among other things, understand how and why a computerized solver reached a particular solution.”
Page 20 of the DDR Holdings, LLC v. Hotels.com Federal Circuit decision states, "But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.  Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  The Examiner respectfully disagrees with Applicant’s assertion that the claims present a solution necessarily rooted in the technology in order to overcome a problem specifically arising in the computer network (or other technological) realm.  Applicant’s claims seek to address a problem that existed and continues to exist outside of the realm of the technology associated with the additionally recited elements.  The proposed solution is one that could have been implemented directly by a human performing analogous functions by hand and/or with the assistance of a general purpose computer applied to facilitate the functions at a high level of generality or with the assistance of additional elements performing well-known, conventional functions.  In Applicant’s claims, the central processor could be substituted with a human user and the underlying invention would result in a similar solution to the problem at hand.  The rejected claims do not adhere to the same fact pattern seen in the DDR Holdings, LLC v. Hotels.com decision.  In the DDR Holdings decision, the manner in which the network itself operated was changed to improve network operations.  There is no actual improvement made to the operations or physical structure of the additional elements claimed in the instant application.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, 15 have been amended to recite the unfixed upper bound and the unfixed lower bound stored as plan explanation data in a processing log and querying the plan explanation data in the processing log.  The Examiner is unable to find support for storing data in a processing log and querying the process log.  The claims that depend from claims 1, 8, 15 fail to cure the deficiencies of the parent claim and are also rejected.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-7 are directed toward a system for modeling a supply chain.  Claims 8-14 are directed toward a method for modeling a supply chain. Claim 15-20 are directed toward a computer program product for modeling a supply chain.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of modeling a supply chain and determining a root cause of a goal violation which falls into the Abstract idea categories of mental processes and method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

A system for iteratively optimizing supply chain network, comprising: 
a supply chain network comprising:
 one or more entities and one or more items; 
modeling the supply chain network as a directed graph of nodes and edges and one or more multi-objective business objectives as a hierarchy of objective functions, wherein the hierarchy of objective functions is defined as objective levels (oblevels); 
traversing the hierarchy of objective functions at each objective level (oblevel) from lowest to highest; 
solving the hierarchy of objective functions at each objective level (oblevel) comprising the modeled supply chain network and the one or more multi-objective business objectives, using one or more hierarchical optimizations by iteratively performing the following steps:
at each objective level (oblevel) optimization, ensuring that optimization at a given objective level (oblevel) does not affect objective levels (oblevels) previously solved to converge to an optimal solution after all objective levels have been optimized; and 
at each variable fixing, inspecting a reduced cost and value, and when the reduced cost is greater than 0, fixing the lower bound and when the reduced cost is less than 0, fixing the upper bound; 
further optimizing the optimized objective levels (oblevels) by modifying the objective coefficients and bounds while monitoring any changes to determine a feasible solution that is further determined to be a superoptimal solution; and
calculating an optimum inventory level based on the superoptimal solution and 
querying the plan explanation data in the processing log to identify one or more objective violation root causes.

The 2019 PEG states that if a claim recites a mental processes including observation, evaluation, judgment, opinion then the claim recites an Abstract idea.  In the instant case, the above limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is the modeling the supply chain network; traversing the hierarchy of objective functions at each objective level; solving the hierarchy of objective functions at each objective level; at each objective level (oblevel) optimization, ensuring that optimization at a given objective level (oblevel) does not affect objective levels (oblevels) previously solved to converge to an optimal solution; at each variable fixing, inspecting a reduced cost and value and fixing upper and lower bounds; further optimizing the optimized objective levels (oblevels) by modifying the objective coefficients and bounds; calculating an optimum inventory level based on the superoptimal solution and querying the plan explanation data in the processing log to identify one or more objective violation root causes are directed to and evaluation that can be performed in the human mind or by a human using a pen and paper.  The amendments that are directed to querying the plan explanation data in the log to identify a root cause does not save the claim.  That is because the querying is recited broadly and the claims does not state how the querying and root cause identification occurs. Further, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. 

Further, the 2019 PEG states that certain method of organizing human activity including fundamental economic principles or practices (including hedging, insurance, mitigating risk are abstract.  In the instant case, the claims are directed to calculating an optimum inventory level in a supply chain which is a fundamental economic and business practice.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  The claim recites the additional elements of:
A computer, comprising a processor and a memory;
 storing in the database an unfixed upper bound and an unfixed lower bound according to a model of the supply chain network and a preprocessing of constraints, the unfixed upper bound and the unfixed lower bound stored as plan explanation data in a processing log; 
storing in the database the objective coefficient for the corresponding objective level (oblevel); and 
storing in the database and storing in the database the upper bound; 

However, the computer elements are recited at a high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer functions.  Further, para. 18 of the Applicants specification states “though a single computer 130 is shown and described in Figure 1, plan explainer 110 and one or more supply chain entities 120 may each operate on separate computers 130 or may operate on one or more shared computers 130. Each of the one or more computers 130 may be a work station, personal computer (PC), network computer, tablets, notebook computer, personal digital assistant (PDA), cell phone, smartphone, telephone, wireless data port, or any other suitable computing device.”  As such, the Applicant’s invention may be practiced via a generic computer.  Generic computers performing generic computer functions, alone amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea
Further, the storing data in a database is recited broadly and considered conventional data storage common to all databases.  Further, MPEP 2106.07(a) III states “Versata described the steps of arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." 793 F.3d at 1335, 115 USPQ2d at 1702”.  Further, the claims does not further explain how data is stored in a processing log.  Under the broadest reasonable interpretation, the storing can be considered conventional data storage.  Further, the retrieval storing and displaying of information are considered insignificant extra solution activity (see MPEP 2106.05(g)).
Viewing the generic computer in combination with the generic data storage does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  As such, the additional elements do no integrate the abstract idea into a practical application.
In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed previously with respect to Step 2A Prong Two, the additional element of the computer comprising a processer and a memory claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, para. 18 of the Applicant specification discloses the computer as a generic computer (i.e. a PC, a tablet a PDA etc…)
Further, nothing in the specification indicates that the storage of data is anything more than conventional means of retrieval, storage and display.  MPEP 2106.05(d) II states that storing and retrieving information in memory is conventional (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  As such the additional elements do not amount to an inventive concept in step 2B.  As such, the combination of additional elements does not provide an inventive concept.  Thus, the claim is not patent eligible.
Further Claims 3-7 further limit that Abstract idea by introducing limitations that further define the data analysis or supply chain risk mitigation, but fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3-7 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  Therefore, Claims 8, 10-15, 17-20 are rejected for the same rational that applied to claims 1, 3-7.

Pertinent art not relied upon in a rejection

Moorkanat US 9,224,110 B2 -  Systems and methods to models the supply chain planning problem as hierarchical linear programming objectives, wherein each level of the hierarchy is associated with an objective function and the objective function is modeled as a business goal for one or more supply chain entities 120. Optimizer engine 212 solves each level of the hierarchy, such that, the objective function of a prior level of the hierarchy is not degraded by a subsequent one. In addition, or as an alternative, optimizer engine 212 may solve each level of the hierarchy in parallel, that is, optimizer engine 212 may utilize one or more processors 136 and associated memory to converge each optimized level of the hierarchy into an optimized supply chain plan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683